            Case 1:19-cr-00257-LTS Document 24 Filed 02/10/20 Page 1of1
                                            U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of,Y'Bn[o-51i.:> ~ y
                                                                                                              11
                                                                The Silvio J. Mollo Building       I      .        :.
                                                                OneSaintAndrew'sPla=a                  LLECTRO:'\ICALLY FILED
                                                                New York, New York 10007           i
                                                                               ;I1 D O C # : - - - - - - - - -
                                                                                               1


                                                                Februaryl0,2020 J;·.:.EF~:.FD: ..._) /(}(·:.it'
BY ECF and FAX                                                                                                      ---·---------'

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
                                                                MEi\110 ENDORSED
500 Pearl Street
New York, New York 10007

        Re:          United States v. Fabio Bretas de Freitas, S3 19 Cr. 257 (L TS)

Dear Judge Swain:

        On or about February I 0, 2020, the Court issued an order requiring that a member of the
medical staff at the Metropolitan Correctional Center (the "MCC") with knowledge of defendant
Fabio Bretas de Freitas's medical condition and treatment appear at the sentencing in the above-
captioned case, which is currently scheduled for February 12, 2020 at 3 :00 p.m. I have consulted
with Nicole McFarland, the supervising attorney at the MCC. She has advised me that she is the
only attorney at the MCC and will not be available on February 12, 2020 to accompany the personnel
whose appearance the Court has ordered. The Government therefore respectfully requests that the
sentencing be adjourned until February 19, 2020 or a later date that is convenient for the Court.
Should the Court grant this adjournment, I will confer with Ms. McFarland and defense counsel to
propose dates for the Court's consideration.


                                                         Very truly yours,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney
~ ~\((/I.I'\,~ li~ Q_OL\f'~l-
W\~ k
 tp('-()~ ~-C
                     p~~pt<A1,\--J' wuJ.             .   !fJ :s ~t
              IV\.Vl.L ~4Jo-V\-~ by. ~---·--~,,,__,,______
                 6'J'-<._ (1...
~                        U           Benet J. Kearney
  S ·SO ORDERED:                     Andrew c. Adams
                                     Assistant United States Attorney
     -_µ+.~--..J__,_l_l1--~-0_ _ _ _(212) 637-2260 / 2340
                        A_URA. TAYLOq SWAIN
                U' ;1r :) ~)T .\TES DISTRiCT JUDGE

cc: Anthony Strazza, Esq. (via ECF)
